DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-19 are objected to because of the following informalities:  
Claims 13 recites “The method of driving the display device according to claim 7…”.  Examiner notes that claim 7 is not drawn to a ‘display device’ but that claim 12 is drawn to a ‘display device.  Examiner recommends amending claim 13 to depend from claim 12 to rectify the situation (commensurate with what was done in the parent application 16/16/547787).
Claims 14-19 are rejected for similar reasons.
In the interest of furthering prosecution, Examiner will prosecute claims 13-19 as if claim 13 is appropriately dependent upon claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 6, 9, and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 6, 9, and 14 fail to further limit the independent claims in which they depend since all of the independent claims already define the first, second, third, and fourth subpixel colors.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 6-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10923054. Please see the claim correspondence as presented in the chart below.





17/153120
USPN10923054


1
5


2
5


3
 


4
 


5
 


6
5


7
8


8
8


9
8


10
9


11
10


12
13


13
13


14
13


15
14


16
15


17
16


18
17


19
18


 
 



Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims as shown above all recite similar features.  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to use the claimed features of the reference application/patent to arrive at the instant claims, yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  Please see the chart below for examples of the similar claim language.






17/153120Claim 1
USPN 10,923,054Claim 5


1. An array substrate, comprising a plurality of subpixels arranged in an array, a plurality of data lines, and a plurality of switches, wherein the plurality of subpixels comprise subpixels of a first color, subpixels of a second color, subpixels of a third color, and subpixels of a fourth color, 
1. An array substrate, comprising a plurality of subpixels arranged in an array, a plurality of data lines, and a plurality of switches, wherein the plurality of subpixels comprise subpixels of a first color, subpixels of a second color, subpixels of a third color, and subpixels of a fourth color, 


in odd rows of subpixels, the subpixels of the first color, the subpixels of the second color, the subpixels of the third color, and the subpixels of the fourth color are sequentially arranged; 
in odd rows of subpixels, the subpixels of the first color, the subpixels of the second color, the subpixels of the third color, and the subpixels of the fourth color are sequentially arranged; 


in even rows of subpixels, the subpixels of the third color, the subpixels of the fourth color, the subpixels of the first color, and the subpixels of the second color are sequentially arranged; 
in even rows of subpixels, the subpixels of the third color, the subpixels of the fourth color, the subpixels of the first color, and the subpixels of the second color are sequentially arranged; 


 
and each column of subpixels corresponds to and is connected with a data line; one end of each data line is electrically connected with a source electrode of a switch; and a drain electrode of the switch is configured to receive data signals, wherein the plurality of subpixels are divided into a plurality of subpixel groups; each subpixel group comprises four adjacent columns of subpixels; each column of subpixels only belong to one subpixel group; the plurality of switches comprise a plurality of first switches, a plurality of second switches, a plurality of third switches, and a plurality of fourth switches; in each subpixel group, a source electrode of the first switch is electrically connected with the data line corresponding to the first column of subpixels; a gate electrode of the first switch is electrically connected with a first switch control line; a source electrode of the second switch is electrically connected with the data line corresponding to the second column of subpixels; a gate electrode of the second switch is electrically connected with a second switch control line; a source electrode of the third switch is electrically connected with the data line corresponding to the third column of subpixels; a gate electrode of the third switch is electrically connected with a third switch control line; a source electrode of the fourth switch is electrically connected with the data line corresponding to the fourth column of subpixels; and a gate electrode of the fourth switch is electrically connected with a fourth switch control line.


and the subpixels of the first color are white subpixels; the subpixels of the second color are blue subpixels; the subpixels of the third color are green subpixels; and the subpixels of the fourth color are red subpixels.
5. The array substrate according to claim 1, wherein the subpixels of the first color are white subpixels; the subpixels of the second color are blue subpixels; the subpixels of the third color are green subpixels; and the subpixels of the fourth color are red subpixels. 






The other claims listed above all recite similar features and are rejected similarly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over de Greef (US Doc. No. 20170193926).
Regarding claim 1, de Greef discloses an array substrate, comprising a plurality of subpixels arranged in an array (see Figure 3), a plurality of data lines (D1, D2, etc.), and a plurality of switches (114), wherein the plurality of subpixels comprise subpixels of a first color, subpixels of a second color, subpixels of a third color, and subpixels of a fourth color (as shown in Figure 11), in odd rows of subpixels, the subpixels of the first color, the subpixels of the second color, the subpixels of the third color, and the subpixels of the fourth color are sequentially arranged (see Figure 11; see also paragraph 0101); in even rows of subpixels, the subpixels of the third color, the subpixels of the fourth color, the subpixels of the first color, and the subpixels of the second color are sequentially arranged (see Figure 11; see also paragraph 0101).  While de Greef does disclose red, blue, green, 
It would have been obvious to use any order of subpixels as long as the odd rows are the same as one another and the even rows are the same as one another, this would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.   
Regarding claim 5, de Greef discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that each subpixel comprises a thin-film transistor (TFT) (see Figure 3, element 114) and a pixel electrode (120); a drain electrode of the TFT is electrically connected with the pixel electrode; and the switch and the TFT are arranged in a same layer (as shown in Figures 4 and 5).  
Claim 6 has limitations similar to those treated in the above rejection of claim 1, and is met by the reference as discussed above. 
Regarding claim 7, de Greef discloses a display panel, comprising an array substrate, wherein the array substrate comprises: a plurality of subpixels arranged in an array (see Figure 3), a plurality of data lines (D1, D2, etc.), and a plurality of switches (114), wherein the plurality of subpixels comprise subpixels of a first color, subpixels of a second color, subpixels of a third color, and subpixels of a fourth color (as shown in Figure 11), in odd rows of subpixels, the subpixels of the first color, the subpixels of the second color, the subpixels of the third color, and the subpixels of the fourth color are sequentially arranged (see Figure 11; see also paragraph 0101); in even rows of subpixels, the 
It would have been obvious to use any order of subpixels as long as the odd rows are the same as one another and the even rows are the same as one another, this would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.   
Regarding claim 12, de Greef discloses a display device, comprising a display panel, wherein the display panel comprises an array substrate (see Figure 3), and wherein the array substrate comprises: a plurality of subpixels arranged in an array, a plurality of data lines (D1, D2, etc.), and a plurality of switches (114), wherein the plurality of subpixels comprise subpixels of a first color, subpixels of a second color, subpixels of a third color, and subpixels of a fourth color (as shown in Figure 11), in odd rows of subpixels, the subpixels of the first color, the subpixels of the second color, the subpixels of the third color, and the subpixels of the fourth color are sequentially arranged (see Figure 11; see also paragraph 0101); and in even rows of subpixels, the subpixels of the third color, the subpixels of the fourth color, the subpixels of the first color, and the subpixels of the second color are sequentially arranged (see Figure 11; see also paragraph 0101).  While de Greef does disclose red, blue, green, and white sub-pixels 
It would have been obvious to use any order of subpixels as long as the odd rows are the same as one another and the even rows are the same as one another, this would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.   

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694